Citation Nr: 1511178	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  Following a March 2014 VHA medical advisory opinion and an April 2014 clarification of the VHA (secured by the Board) the Veteran submitted to the Board a June 2014 lay statement providing explanation addressing/contesting the factual premise for the medical advisory opinion and the basis for the denial of his claim to date, and expressly asserted that he did not waive AOJ initial consideration of his statement.  While it is not entirely clear that the statement is additional evidence, the explanation he provides does pertain to the facts underlying the medical opinion against his claim.  To afford him every consideration (from a due process aspect) in this matter under the circumstances, the Board has decided to remand the matter to the AOJ for their merits consideration of the additional submissions in the first instance.  

Accordingly, the case is REMANDED for the following:

The AOJ should review the entire record (to specifically include the VHA opinion and clarification secured by the Board and the lay statement from the Veteran received thereafter, arrange for any further development deemed appropriate, and readjudicate the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

